20-10553-GESis ROI, Lei gay QBIOH20

www.wolffurniture.com

Page 1 of 2

371 EISENHOWER
DRIVE, HANOVER, PA 17331

 

~WOLE'S

BILL TO:
BOB/CAROLE HENRY
373 SHDAY DELL RD

THOMASVILLE PA 17364
717-225-3796

SHIP TO:
BOB/CAROLE HENRY
373 SHDAY DELL RD

THOMASVILLE PA 17364
717-225-3796

SALES ORDER #:
ACCOUNT #:
SALES DATE:

DELIVERY:
SALES ASSOCIATE:

ASSOCIATE PHONE #:

01260A7QU47

632035
01/26/2020

Layaway and Special

Order

SYLVIA CATHELL

717-637-5400

 

SKU ST Loc

DESCRIPTION

QTY PRICE EACH

TOTAL

 

FREEDEL

SPECORDER

30DISC

5DISC

SPCUPH

SPCUPH

SPCUPH

FREE DELIVERY PROMOTION

FREE DELIVERY

NO CANCELLATIONS OR RETURNS

50% NON-REFUNDABLE DOWN PAYMNT
30% OFF

30% OFF

BELOW IS 5% DISCOUNT

5% DISCOUNT

UPHOLSTERY SPECIAL ORDER

Vendor ID: 2LAZ

Item #: 40D 521

Description: LAS RECLINING LOVESEAT
Body: RE994767

Pillow (Qty/Type):

Fringe/Cord/Welt:

Finish:

Hardware/Nailhead:

°

UPHOLSTERY SPECIAL ORDER

Vendor ID: 2LAZ

Item #: 04M 521

Description: ARMLESS MIDDLE
Body: RE994767

Pillow (Qty/Type):
Fringe/Cord/Welt:

Finish:

Hardware/Nailhead:

UPHOLSTERY SPECIAL ORDER

Vendor ID: 2LAZ

Item #: 040 521

Description: CORNER UNIT
Body: RE994767

Pillow (Qty/Type):
Fringe/Cord/Welt:

Finish:

Hardware/Nailhead:

1

$0.00

$0.00

$0.00

$0.00

$855.73

$427.86

$728.95

$0.00

$0.00

$0.00

$0.00

$855.73

$427.86

$728.95

CUSTOMER INITIALS

Paae 1
@ 20-10553:G88is DOCH, LEE GIGHZO Page 2 of 2 371 EISENHOWER
www.wolffurniture.com DRIVE, HANOVER, PA 17331

| UPHOLSTERY SPECIAL ORDER

 

Vendor ID: 2LAZ
Item #: 4SP 521
SPCUPH Description: POWER ARMLESS RECLINER 1 $625.94 $625.94
Body: RE994767
Pillow (Qty/Type):
Fringe/Cord/Welt:
Finish:
Hardware/Nailhead:

UPHOLSTERY SPECIAL ORDER

Vendor ID: 2LAZ
Item #: 4CS 521
SPCUPH Description: STORAGE CONSOLE 1 $372.40 $372.40
Body: RE994767
Pillow (Qty/Type):
Fringe/Cord/Welt:
Finish:
Hardware/Nailhead:

UPHOLSTERY SPECIAL ORDER

Vendor ID: 2LAZ
Item #: 4BP 521
SPCUPH Description: POWER RAS RECLINER 1 2/13.10 ~~. $713.10
Body: RE994767
Pillow (Qty/Type):
Fringe/Cord/Welt:
Finish:
Hardware/Nailhead:

MFAB9 $3,000.00-ABOVE 1 $269.99  —- $269.99
5Yr MULTI ITEM FABRIC

LPPREBATE REBATE IN FORM OF GIFT CARD
IF NO CLAIM IS FILED IN 5YRS.

RECLINEP3 Bee ee 1 $159.99 $159.99
LPP 5YR PWR RECLINE WAR 3 MECH

3-LIGHT HANGING GLASS TL

1 $0.00 $0.00

 

4562188 (STK)STL,L312571-TL 1 $125.99 $125.99
37"H

SUB-TOTAL: $4,279.95

DELIVERY CHARGE: $0.00

RECYCLE FEE: $0.00

( SALES TAX: $256.80

*TOTAL SALE*: $4,536.75

PAYMENTS: $4,536.75

FINANCED: $0.00

**BALANCE*: ($0.00)

For post-delivery questions or concerns please contact Wolf's Customer Service Department at 844-282-6919.

 

CUSTOMER INITIALS
Paae 2

 
